DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/5/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 13-21, 24-25, and 27-29 stand rejected. Claims 1-2, 22, and 26 are previously cancelled. Claims 13-21, 24-25, and 27-29 are pending.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant argues the 103 rejection on Pg2-3, that there is no type of automatic mechanical interlock system. The Examiner respectfully disagrees. As noted in the rejection below, the prior art combination discloses the claimed apparatus, and that the combination’s utilization of an automatic system with covers will help protect the patient connector after it has been disconnected from a dialysate line for cleaning and prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]). Furthermore, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
 “a query device by means of which the user…” in claim 16
“the treatment of the patient by means of the blood treatment apparatus” in claim 17
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13 line 8: “blood leak sensor configured and arranged to detect a blood leak” 
Claim 13 line 10-11: “configured to emit a blood leak signal”
Claim 13 line 15-16; claim 14 line 5: “control circuit…configured to…automatically initiate an interlock” 
Claim 14 line 2: “monitoring device configured to detect a connection” 
Claim 14 line 4:  “monitoring device configured to emit a connection signal” 
Claim 15: “connection sensor configured and arranged to detect the connection”
Claim 21: “storage device…configured to store” 
Claim 25: “control circuit is configured to initiate the cleaning”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation:
Claim 13 line 8: “blood leak sensor configured and arranged to detect a blood leak” 
Claim 13 line 10-11: “configured to emit a blood leak signal”
Claim 13 line 15-16; claim 14 line 5: “control circuit…configured to…automatically initiate an interlock” 
Claim 14 line 2: “monitoring device configured to detect a connection” 
Claim 14 line 4:  “monitoring device configured to emit a connection signal” 
Claim 15: “connection sensor configured and arranged to detect the connection”
Claim 21: “storage device…configured to store” 
Claim 25: “control circuit is configured to initiate the cleaning”
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to or arranged to” coupled with functional language “emit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
According to page 6 of Applicant’s original disclosure, “blood leak sensor” is defined to be a sensor “which serves to detect10 blood in or at the first dialysis filter, in the dialysis liquid inlet line and/or in the dialysate outlet line, and to emit a blood leak signal if blood is detected”. As such, there is no clear indication on the structure of the sensor. 
According to page 6 of Applicant’s original disclosure, “blood leak sensor” is defined to be a sensor “which serves to detect10 blood in or at the first dialysis filter, in the dialysis liquid inlet line and/or in the dialysate outlet line, and to emit a blood leak signal if blood is detected”. As such, there is no clear indication on the structure of the sensor. 
“control circuit…configured to…automatically initiate an interlock” is defined to be “alternatively may be designed as a regulation circuit, and which is configured to emit at least a warning or a hint to the user that a cleaning procedure of the third and/or fourth connector is necessary” according to page 5, of Applicant’s original disclosure. As such, there is no clear indication on the structure of the control circuit to receive a signal. 
“monitoring device configured to detect a connection” is defined to be a device that can “detect a connecting of the third and/or the fourth connector, for example with the first and/or second connector” according to page 4 of Applicant’s original disclosure. Furthermore, there is no clear indication on the structure of the monitoring device that can detect the connection of the connectors. 
“monitoring device configured to emit a connection signal” is defined to be “the monitoring device is configured to emit a connection signal if connecting is detected” according to page 4 of Applicant’s original disclosure. As such, there is no clear indication on what the monitoring device is, or how it is emitting or receiving a signal.
“connection sensor configured and arranged to detect the connection” is defined to be “alternatively may be designed as a regulation circuit, and which is configured to emit at least a warning or a hint to the user that a cleaning procedure of the third and/or fourth connector is necessary” according to page 5, of Applicant’s original disclosure. As such, there is no clear indication on the structure of the control circuit to receive a signal.
“storage device…configured to store” is defined to be “a device that can buffer the blood leak signal” on pages 5 and 11 of Applicant’s original disclosure. As such, there is no clear indication on the structure of the storage device and how it buffers a signal. 
“control circuit is configured to initiate the cleaning” is defined to be “alternatively may be designed as a regulation circuit, and which is configured to emit at least a warning or a hint to the user that a cleaning procedure of the third and/or fourth connector is necessary” according to page 5, of Applicant’s original disclosure. As such, there is no clear indication on the structure of the control circuit to receive a signal. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 13 line 17 recites and claim 23 line 28-31 “connection of at least one of the third connector and the fourth connector with the first connector or the second connector.” This suggests the 3rd AND 4th connector can be connected to only one of 1st OR 2nd connector. The Examiner suggests altering the language to consistently reflect if the 3rd AND 4th connectors are required to be connected to the 1st AND 2nd connector, or if all the 1st-4th connectors have an “or” relationship. 
Dependent claims are objected to for depending on rejected independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “prevents a connection of at least one of the third connector and the fourth connector with the first connector or the second connector”, and the claim also recites “wherein the third and fourth connectors can be connected to the first and second connectors, respectively” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In other words, the broad limitation indicates that the 3rd/4th connectors are connected with the 1st or 2nd connector; however the narrow limitation indicates the 3rd/4th connectors can be connected to both the 1st and 2nd connectors.
 Dependent claims are rejected for depending on rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-15, 18-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maltais et al. (US5,589,070; hereinafter “Maltais”) in view of Dadson et al. (US5,053,003; hereinafter “Dadson”) and Merchant (US2015/0343126).
Applicant’s claims are toward an apparatus.
Regarding claims 13-15, 18-21, and 27; Maltais discloses a blood treatment apparatus (See Maltais Fig. 4, C5L5; dialysis machine 10) comprising:
A) a dialysis filter to extracorporeally receive and treat blood of a patient or an intake for detachably holding such a dialysis filter (See Maltais Fig. 4, C7L8, C3L1; dialyzer 49, extracorporeal circuit);
B) a dialysis liquid inlet line with a first connector to feed dialysis liquid into the dialysis filter (See Maltais Fig. 4, C7L27-28; external dialysate supply line 42 connected to connector 44);
C) a dialysate outlet line with a second connector to discharge dialysate from the dialysis filter (See Maltais Fig. 4, C7L15-21; external spent dialysate line 58 connected to connector 72);
D) a blood leak sensor (See Maltais Fig. 4, C5L29-35; blood leak sensor 70 is measuring the spent dialysate with the optical sensor) configured and arranged to detect a blood leak  by detecting a presence of blood in at least one of: (i) a dialysate side of the dialysis filter, (ii) the dialysis liquid inlet line, and  (iii) the dialysate outlet line, the blood leak sensor further and configured to emit a blood leak signal when the blood is detected by the blood leak sensor (See Maltais Fig. 4, C5L29-50; blood leak sensor 70 is connected to UFC circuit 34. i.e. capable of emitting a signal once the optical sensor is triggered);
E) a short-circuit line to connect the dialysis liquid inlet line and, the dialysate outlet line in fluid communication (See Maltais Fig. 4; injection apparatus 90 is connected  to the inlet line 42 and outlet line 58/62), wherein the short-circuit line comprises a third connector and a fourth connector, to be able to connect to one of the first connector and the second connector (See Maltais Fig. 4; 3rd connector 92 and 4th connector 94 is connected to the 1st connector 44 and 2nd connector 72 respectively, creating an extra loop for the cleaning apparatus and injection port), respectively; and
F) a control circuit in signal connection with the blood leak sensor (See Maltais Fig. 4, C7L4; controller (not shown) and UFC circuit) and configured to, in response to receiving the blood leak signal (See Maltais C5L37-50; following the blood leak alarm the blood leak must be checked to see if it has actually occurred with the warning or alarm, i.e. the blood leak signal has been received),
G) wherein the third and fourth connectors can be connected to the first and second connectors, respectively (See Maltais Fig. 4; 3rd connector 92 and 4th connector 94 is connected to the 1st connector 44 and 2nd connector 72 respectively, creating an extra loop for the cleaning apparatus and injection port).
Maltais does not disclose once receiving a blood leak sensor to F) automatically initiate an interlock that mechanically prevents a connection of at least one of the third connector and the fourth connector with the first connector or the second connector, and allowing the third and fourth connectors to be connected to the first and second connectors G) unless the interlock has been automatically initiated by the control circuit in response to receiving the blood leak signal. 
However, Maltais does disclose the use of connectors between the dialysate supply lines and the spent dialysate lines, specifically potentially luer locks connectors (See Maltais C7L27-36, C8L19-20). Maltais’ system requires the user to disconnect dialysate lines in order to connect an external dialysate lines for cleaning (See Maltais C5L51-61). The system of Maltais further indicates that the apparatus controller may be provided to automatically control all or a portion of the dialysis control unit operations (See Maltais C5L33-35).
Dadson relates to the prior art by disclosing utilizing tubings and connectors in dialysis, and further discloses a dialysis unit that is capable of using luer connectors with Y tubings in order to connect the dialysate tubing to the Y tubing set (See Dadson C6L60-63, Fig. 4; luer connectors 64a). Dadson’s connectors contain a connector cover (See Dadson C6L23-24; connector cover 10) in order to protect the patient (transfer set) connector after it has been disconnected (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector. This further indicates that the cover is preventing a connection of the lines unless it is removed.). 
Merchant relates to the prior art by disclosing method of treating fluids used in dialysis, and further discloses a dialysis treatment that treats the dialysate line (See Merchant par. 2, abstract). Merchant further discloses utilizing various connectors that can be provided along, and/or as part of, each of the tubings (i.e. provided along each of the connectors), such as a Y connector for attaching fluid lines (See Merchant par. [74]). Merchant further discloses that the connector may also comprise flap valves (i.e. flaps), or the like, to prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Maltais’ dialysis system that utilizes luer connectors, that may further be automatically controlled by the control unit operations (See Maltais C5L33-35) and is known to require the user to disconnect dialysate lines in order to connect an external dialysate lines for cleaning (See Maltais C5L51-61), to automatically initiate an interlock that prevents connection between the connectors as disclosed with Dadson’s luer connectors with Y connectors that contains covers (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector) along with Merchant’s use of a Y connector with a flap (i.e. a cover), in order to protect the patient (transfer set) connector after it has been disconnected from a dialysate line for cleaning and prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]). Furthermore, since the combination provides a cover to prevent a connection between the connectors, the claimed /third/fourth connectors would not be able to connect to the first/second connectors.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 14: The blood treatment apparatus according to claim 13, further comprising a monitoring device configured to detect a connection of at least one of the third connector and the fourth connector with at least one of the first connector and the second connector (See Maltais Fig. 4, C7L22-44; controller (not shown) allows proper connection of 1st connector 44 connected to third connector 92, and 2nd connector 72 connected to 4th connector 94 to allow the injection adaptor apparatus 90 to be connected to the dialysate supply line 42 and spent dialysate line 58), and which is further configured to emit a connection signal in response to detecting the connection (See Maltais C7L30-36; if the proper connection has been made, controller will perform the proper function with the attached injection adaptor apparatus 90, however if a proper connection is not made, the controller would not perform said function.), wherein the control circuit is configured to initiate the interlock when both the blood leak signal and the connection signal have been at least one of emitted and received (See Maltais C5L28-50, C7L22-36; the blood leak sensor initiates a problem, and the user initiates a cleaning procedure by changing the connections to incorporate injection adaptor apparatus 90, which verifies if the proper connection is made in order to proceed with the cleaning procedure. See combination supra.).  
Claim 15: The blood treatment apparatus according to claim 14, wherein the monitoring device comprises a connection sensor configured and arranged to detect the connection of the at least one of the third connector and the fourth connector with the at least one of the first connector and the second connector (See Maltais Fig. 4, C7L30-36; if proper connection is made, the apparatus controller is able to take the dialysis control unit out of the bypass mode and redirect the dialysate through the external dialysate supply line 42 and eventually through injection adaptor apparatus 90 and spent dialysate line 58. Therefore, if a connection was unsuccessful, the bypass mode would not be able to operate. Thus, the proper connection with the third or fourth connector allows it to be successfully detected.). 
Claim 18: The blood treatment apparatus according to claim 27, wherein the required activity is chosen from a group consisting of: inputting and performing cleaning steps (See Maltais C8L1-16; once the injection apparatus adaptor 90 is removed, the external line 58 is reconnected to the bypass block 78, and the dialysis control unit 10 is removed from the bypass mode to allow rinsing of the bypass block 74 and dialysate lines 58/62 (i.e. cleaning)). 
Claim 19: The blood treatment apparatus according to claim 13 (See combination of Maltais, Dadson, and Merchant supra).
The combination does not disclose wherein the interlock comprises a cover which: (i) in a first state mechanically blocks access to and prevents the connection of the at least one of the third connector and  
However, Maltais does disclose the use of connectors between the dialysate supply lines and the spent dialysate lines, specifically potentially luer locks connectors (See Maltais C7L27-36, C8L19-20).
Dadson discloses a dialysis unit that is capable of using luer connectors with Y tubings in order to connect the dialysate tubing to the Y tubing set (See Dadson C6L60-63, Fig. 4; luer connectors 64a). Dadson’s connectors contain a connector cover (See Dadson C6L23-24; connector cover 10), in order to protect the patient (transfer set) connector (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector. This further indicates that the cover is preventing a connection of the lines unless it is removed, i.e. is blocking access and preventing a connection.). 
Merchant discloses a dialysis treatment that treats the dialysate line (See Merchant par. 2, abstract). Merchant further discloses utilizing various connectors that can be provided along, and/or as part of, each of the tubings (i.e. provided along each of the connectors), such as a Y connector for attaching fluid lines (See Merchant par. [74]). Merchant further discloses that the connector may also comprise flap valves (i.e. flaps), or the like, to prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed invention to provide Maltais’ luer connectors with Dadson’s luer connectors with Y connectors that contains covers, in order to protect the patient (transfer set) connector (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector), along with merchant’s use of a Y connector with a flap in order to prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]).
Claim 20: The blood treatment apparatus according to claim 19, wherein the cover is a flap (See Merchant par. [74]; flap valve or the like)
Claim 21: The blood treatment apparatus according to claim 13, further comprising a storage device in data communication with the control circuit and which is configured to store the blood leak signal for a time period or until a subsequent patient’s treatment starts (See Maltais Fig. 2, C7L4; microprocessor controller that may process the blood leak warning or alarm and cease the dialysis). 
Claim 27: The blood treatment apparatus according to claim 13, wherein the control circuit is configured, in response to the blood leak signal being at least one of: (i) emitted by the blood leak sensor and (ii) received by the control circuit, to stop or prohibit operability of the blood treatment apparatus until a user has completed a required activity (See Maltais C6L64-67-C7L1-4; following the occurrence of a blood leak alarm, the operator initiates the bleach or cleaning agent procedure.).

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maltais et al. (US5,589,070; hereinafter “Maltais”) in view of Dadson et al. (US5,053,003; hereinafter “Dadson”) and Merchant (US2015/0343126), as applied to claim 13 above, and further in view of von der Heide et al. (4,153,554; hereinafter “Heide”).
Applicant’s claims are toward and apparatus.
Regarding claims 16-17; the combination of Maltais, Dadson, and Merchant discloses the blood treatment apparatus according to claim 13 (See combination supra). The combination does not disclose wherein the blood treatment apparatus comprises a query device by which a user can confirm or deny a connection in response to a query generated when the blood leak signal is at least one of emitted or received. Maltais further discloses utilizing a blood leak detector (See Maltais C7L63, Fig. 4; blood leak detector 70).
Heide, however, discloses a dialysis machine with a blood leak detector and a blood leak alarm that may be adjusted by a knob on a front panel (See Heide at least Fig. 2, C8L23-5, C8L40-41). Heide further discloses the blood treatment apparatus a query device by which a user can confirm or deny a connection in response to a query generated when the blood leak signal is at least one of emitted or received (See Heide at least C8L40-45, Fig. 2; blood leak alarm limit may be adjusted by the front panel 74. i.e. the user must verify the possible false reading of the blood leak detector 192). Heide further discloses a desire for the blood leak detector to maintain an accurate detection of a blood leak (See Heide at least C8L37-39). Heide further discloses that the blood leak detector is responsive to any agent that interferes with the passage of light through the dialysis unit (See Heide at least C8L23-25) (i.e. blood through the dialysate tubing). Heide additionally discloses that prior to starting a dialysis unit, it is possible to adjust for any false reading of the blood leak detector (See Heide at least C8L43-54; prior to the start of the unit, if there is any false readings from the blood leak detector, the user is able to adjust for the false readings.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dialysis unit of Maltais that contains a blood leak detector with Heide’s blood leak detector that also contains a blood leak alarm and a front panel (i.e. a query device) to adjust the blood leak alarm limit, in order to allow the user to adjust the dialysis unit, prior to starting, for any false reading of the blood leak detector (See Heide at least C8L43-54; prior to the start of the unit, if there is any false readings from the blood leak detector, the user is able to adjust for the false readings.); since (1) both Maltais and Heide utilize a blood leak sensor, (2) Heide indicates that blood leak sensors need to maintain an accurate detection of blood, and (3) Heide’s front panel knob allows the user to adjust any potential false readings of the blood leak detector. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 17: The blood treatment apparatus according to claim 16, wherein the blood treatment apparatus is configured such that when the user confirms the connection: (i) the treatment of the patient using the blood treatment apparatus cannot be continued or resumed, or (ii) a warning is emitted to keep the treatment suspended or to not initiate the treatment again (See Maltais C8L6-16; the dialysis control unit 10 must first be removed from the set-up or rinseback mode to the ready mode, and then the set-up must be reinitiated. Furthermore, the operator is able to remove caps and reconnect the dialysate lines to their proper ports. If desired, the dialysis can then be resumed. i.e. the user may determine when to resume treatment or not).

Claim 23-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maltais et al. (US5,589,070; hereinafter “Maltais”) in view of APIC (NPL - Guide to the Elimination of Infections in Hemodialysis”), and further in view of Dadson et al. (US5,053,003; hereinafter “Dadson”) and Merchant (US2015/0343126).
Applicant’s claims are toward a method.
Regarding claims 23-25, 28, and 29; Maltais discloses a method of operating a blood treatment apparatus, the method comprising:
A) using the blood treatment apparatus to treat a patient, the blood treatment apparatus (See Maltais Fig. 4, C5L5; dialysis machine 10) comprising:
B) a dialysis filter for extracorporeally receiving and treating blood of the patient, or an intake for detachably holding such a dialysis filter (See Maltais Fig. 4, C7L8, C3L1; dialyzer 49, extracorporeal circuit);
C) a dialysis liquid inlet line with a first connector to feed dialysis liquid into the dialysis filter (See Maltais Fig. 4, C7L27-28; external dialysate supply line 42 connected to connector 44);
D) a dialysate outlet line with a second connector to discharge dialysate from the dialysis filter (See Maltais Fig. 4, C7L15-21; external spent dialysate line 58 connected to connector 72);
E) a blood leak sensor (See Maltais Fig. 4, C5L29-35; blood leak sensor 70 is measuring the spent dialysate with the optical sensor) to automatically monitor for and detect a blood leak by detecting a presence of blood in at least one of: (i) a dialysate side of the dialysis filter, (ii) the dialysis liquid inlet line, and (iii) the dialysate outlet line, and to automatically emit a blood leak signal when the blood leak is detected (See Maltais Fig. 4, C5L29-35; blood leak sensor 70 is connected to UFC circuit 34. i.e. capable of emitting a signal once the optical sensor is triggered);
F) a short-circuit line to connect the dialysis liquid inlet line and the dialysate outlet line in fluid communication (See Maltais Fig. 4; injection apparatus 90 is connected  to the inlet line 42 and outlet line 58/62), wherein the short-circuit line comprises a third connector and a fourth connector, to connect to one of the first connector and the second connector, respectively (See Maltais Fig. 4; 3rd connector 92 and 4th connector 94 is connected to the 1st connector 44 and 2nd connector 72 respectively, creating an extra loop for the cleaning apparatus and injection port)
G) a control circuit in signal connection with the blood leak sensor and thereby configured to automatically monitor for and receive the blood leak signal (See Maltais Fig. 4, C7L4; controller (not shown) and UFC circuit. See Maltais C5L33-35; the system of Maltais further indicates that the apparatus controller may be provided to automatically control all or a portion of the dialysis control unit operations);
H) monitoring, by the blood leak sensor, for whether the blood leak is present (See Maltais Fig. 4, C5L29-35; blood leak sensor 70 is measuring the spent dialysate with the optical sensor); 
I) emitting, by the blood leak sensor, the blood leak signal when the blood leak is detected by the blood leak sensor (See Maltais Fig. 4, C5L29-50; blood leak sensor 70 is connected to UFC circuit 34. i.e. capable of emitting a signal once the optical sensor is triggered);
J) monitoring, by the control circuit, for whether the blood leak signal has been emitted by the blood leak sensor (See Maltais C5L37-50; following the blood leak alarm the blood leak must be checked to see if it has actually occurred with the warning or alarm, i.e. the blood leak signal has been received, and the checking for blood spent dialysate for blood is processing the signal); and
K) in response to the blood leak signal being emitted by the blood leak sensor (See Maltais C5L37-50; following the blood leak alarm the blood leak must be checked to see if it has actually occurred with the warning or alarm, i.e. the blood leak signal has been received, indicating it a signal must have been emitted).
Maltais does not disclose L) automatically initiating, by the control circuit, an interlock that mechanically prevents a connection of at least one of the third connector and the fourth connector with the first connector or the second connector, wherein the third and fourth connectors can be connected to the first and second connectors, respectively, unless the interlock has been automatically initiated by the control circuit in response to receiving the blood leak signal, and M) cleaning, by a user of the automated blood treatment apparatus, a contact surface of at least one of the third connector and the fourth connector that makes contact with a respective contact surface of the first connector or the second connector, respectively, when the short-circuit line is connecting the dialysis liquid inlet line and the dialysate outlet line in the fluid communication.
APIC relates to the prior art by disclosing a hemodialysis and ways to eliminate infections in hemodialysis. APIC indicates a listing of key infection prevention measures include environmental and equipment cleaning/disinfection of high-touch surfaces (See APIC Pg16 Guide table), exterior cleaning and (See APIC Pg26 Sect. Exterior Cleaning and Disinfection of Dialysis Machine), and furthermore in the event of a blood leak outside of the blood pathway the internal disinfection should be disinfected before the dialysis machine is used on a successive patient (See APIC Pg26 Sect. Interior Disinfection of Dialysis Machine). Lastly, if the equipment has been contaminated with either blood or fluid, the internal lines and filter must be replaced and the external machine connector port disinfected with a disinfectant (See APIC Pg27 Sect Auxiliary equipment, Pg28Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Maltais’ dialysis system that runs a patient through a dialysis treatment and contains a blood leak sensor to have a user clean the appropriate connectors, in order to appropriately disinfect/clean the equipment prior to using the dialysis machine on a successive patient (See APIC Pg26 Sect. Interior Disinfection of Dialysis Machine), since APIC indicates that if the equipment has been contaminated with either blood or fluid, the internal lines and filter must be replaced and the external machine connector port disinfected with a disinfectant (See APIC Pg27 Sect Auxiliary equipment, Pg28Pr1).
The combination of Maltais and APIC further does not disclose L) automatically initiating, by the control circuit, an interlock that mechanically prevents a connection of at least one of the third connector and the fourth connector with the first connector or the second connector, wherein the third and fourth connectors can be connected to the first and second connectors, respectively, unless the interlock has been automatically initiated by the control circuit in response to receiving the blood leak signal.
However, Maltais does disclose the use of connectors between the dialysate supply lines and the spent dialysate lines, specifically potentially luer locks connectors (See Maltais C7L27-36, C8L19-20). Maltais’ system requires the user to disconnect dialysate lines in order to connect an external dialysate lines for cleaning (See Maltais C5L51-61). The system of Maltais further indicates that the apparatus controller may be provided to automatically control all or a portion of the dialysis control unit operations (See Maltais C5L33-35).
Dadson relates to the prior art by disclosing utilizing tubings and connectors in dialysis, and further discloses a dialysis unit that is capable of using luer connectors with Y tubings in order to connect the dialysate tubing to the Y tubing set (See Dadson C6L60-63, Fig. 4; luer connectors 64a). Dadson’s (See Dadson C6L23-24; connector cover 10) in order to protect the patient (transfer set) connector after it has been disconnected (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector. This further indicates that the cover is preventing a connection of the lines unless it is removed.). 
Merchant relates to the prior art by disclosing method of treating fluids used in dialysis, and further discloses a dialysis treatment that treats the dialysate line (See Merchant par. 2, abstract). Merchant further discloses utilizing various connectors that can be provided along, and/or as part of, each of the tubings (i.e. provided along each of the connectors), such as a Y connector for attaching fluid lines (See Merchant par. [74]). Merchant further discloses that the connector may also comprise flap valves (i.e. flaps), or the like, to prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dialysis system that utilizes luer connectors, that may further be automatically controlled by the control unit operations (See Maltais C5L33-35) and is known to require the user to disconnect dialysate lines in order to connect an external dialysate lines for cleaning (See Maltais C5L51-61), to automatically initiate an interlock that prevents connection between the connectors as disclosed with Dadson’s luer connectors with Y connectors that contains covers (See Dadson Fig. 5, C7L6-8, C2L53-55, C4L4-6, C3L19-22; the cover must be removed in order to attach another line into the connector) along with Merchant’s use of a Y connector with a flap (i.e. a cover), in order to protect the patient (transfer set) connector after it has been disconnected from a dialysate line for cleaning and prevent ultrapure fluid or dialysate from moving through the connector and upwards toward the container or bag that originally held the ultrapure fluid (See Merchant par. [74]). Furthermore, since the combination provides a cover to prevent a connection between the connectors, the claimed /third/fourth connectors would not be able to connect to the first/second connectors.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section. 
Additional Disclosures Included: 
Claim 24: The method according to claim 23, further comprising storing the blood leak signal in a storage device (See Maltais Fig. 2, C7L4; microprocessor controller that may process the blood leak warning or alarm and cease the dialysis). 
Claim 25: The method according to claim 23, wherein the blood treatment apparatus further comprises a monitoring device to detect a connecting of at least one of the third connector and the fourth connector with at least one of the first connector and the second connector, and to emit a connection signal in response to detecting the connecting (See Maltais C7L30-36; if the proper connection has been made, controller will perform the proper function with the attached injection adaptor apparatus 90, however if a proper connection is not made, the controller would not perform said function.), and wherein the method further comprises: monitoring, using the monitoring device and in response to the blood leak signal being at least one of emitted, received, and processed, the connecting of at least one of the third connector and the fourth connector with at least one of the first connector and the second connector (See Maltais Fig. 4, C7L22-44; controller (not shown) allows proper connection of 1st connector 44 connected to third connector 92, and 2nd connector 72 connected to 4th connector 94 to allow the injection adaptor apparatus 90 to be connected to the dialysate supply line 42 and spent dialysate line 58); and in response to detecting the connecting, emitting the connection signal (See Maltais C7L22-36; after the blood leak signal has been emitted, and a necessity of cleaning the dialysis is determined, the system needs a proper connection in order for the controller to initiate the cleaning of the dialysate through the injection adaptor apparatus 90); wherein the control circuit is configured to initiate the cleaning in response to both the blood leak signal and the connection signal being at least one of emitted, received, and processed (See Maltais C5L28-50, C7L22-36; the blood leak sensor initiates a problem, and the user initiates a cleaning procedure by changing the connections to incorporate injection adaptor apparatus 90, which verifies if the proper connection is made in order to proceed with the cleaning procedure.).
Claim 28: The method according to claim 23, further comprising, in response to the blood leak signal being at least one of emitted, received, and processed, stopping or prohibiting operability of the blood treatment apparatus until the user has completed a required activity (See Maltais Fig. 4, C8L6-15; the control unit must change from a set-up or rinseback mode to ready mode and then set-up must be reinitiated (i.e. stopping the operability of the apparatus) in order for the controller to recalibrate the blood leak detector 70).
Claim 29: The method according to claim 28, wherein the required activity is chosen from a group consisting of: inputting and performing cleaning steps (See Maltais C8L1-16; once the injection apparatus adaptor 90 is removed, the external line 58 is reconnected to the bypass block 78, and the dialysis control unit 10 is removed from the bypass mode to allow rinsing of the bypass block 74 and dialysate lines 58/62 (i.e. cleaning)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fontanazzi (US2015/0224241) – automatic block valve in dialysis. Collins (US20020104800) – valves only open when certain cleaning requirements are met.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779